IN THE COURT OF CRIMINAL APPEALS

OF TEXAS





NO. WR-43,534-05


IN RE PHILIP H. HILDER, Relator





ON MOTION FOR LEAVE TO FILE PETITION FOR WRIT OF MANDAMUS
FROM CAUSE NO. 0514948-C IN THE 185TH JUDICIAL DISTRICT COURT
HARRIS COUNTY



Per Curiam. 

O R D E R


	We have before us a motion for leave to file a petition for writ of mandamus and a
petition for writ of mandamus.
	Before deciding whether to grant relator leave to file his petition, we believe the
respondent, the Hon. Olen Underwood, presiding judge of the second administrative region,
and the Hon. Susan Brown should have the opportunity to respond.  Therefore, within 30
days of the date of this order, Judge Underwood and Judge Brown shall file their respective
responses in this Court.  
	Although Judge Underwood may address any issues he considers necessary to the
resolution of this matter, the Court instructs him to specifically address:
	(1) whether either the Commissioner's Court or local district court rules require that
an appointment be memorialized in writing and included in the record, or whether an
oral appointment is sufficient; and 

	(2) if a written appointment is necessary, what authority requires this. 

Although Judge Brown may address any issues she considers necessary to the resolution of
this matter, the Court instructs her to specifically address whether she, orally or in writing,
appointed Philip Hilder or James Rytting of Hilder & Associates to represent indigent
defendant Anibal Garcia Rousseau in a subsequent writ application. 
	IT IS SO ORDERED THIS THE 23RD DAY OF SEPTEMBER, 2009.

Do Not Publish